Judgment of the Supreme Court, Bronx County (Phylis Bamberger, J.), rendered May 11, 1989, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing defendant to concurrent indeterminate terms of imprisonment of from two to six years, respectively, unanimously affirmed.
The prosecutor’s comments on summation, challenged by defendant on appeal, were by and large made in response to statements made by defense counsel during summation and, within the context of this case did not improperly diminish the People’s burden of proof. In any event, any error was cured by the trial court’s subsequent proper instruction to the jury (see, People v Bojku, 156 AD2d 269, 270, lv denied 75 NY2d 964).
No objection was raised at trial to the prosecutor’s comment in which he referred to a Jackie Gleason episode. Therefore, any issue raised with respect thereto is not preserved for appellate review. Were we to consider such statements, in the interest of justice, we would find that the comments did not exceed the bounds of permissible rhetorical comment (see, People v Ramos, 168 AD2d 359) and were a fair response to defense counsel’s charge that the People’s case was a fabrication (People v Soriano, 166 AD2d 187, lv denied 76 NY2d 991). Concur—Milonas, J. P., Ross, Kassal, Smith and Rubin, JJ.